Citation Nr: 0120319	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of the initial rating for status post excision, 
foreign body, left eye with resulting cataract and loss of 
visual acuity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to October 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
cataract left eye as well as chorioretinal scars and assigned 
a 10 percent disabling rating, effective October 1999.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims entitlement to a higher initial rating for 
status post excision, foreign body, left eye with resulting 
cataract and loss of visual acuity.  A preliminary review of 
the record discloses that additional action is required prior 
to further Board review of the veteran's appeal.

Contained within the claims file is an October 2000 optometry 
consultation note from the Saginaw, Michigan, VA Medical 
Center (VAMC).  The examiner noted that the veteran was last 
seen for her left eye disability at the Detroit VAMC.  
Outpatient treatment records from the Detroit VAMC are not 
contained within the claims folder.  It does not appear from 
the record that the RO attempted to obtain these records. The 
VA is deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

In addition, in the October 2000 consultation note, the 
examiner noted that the veteran was also seen in the private 
sector for her left eye disability.  In reviewing the claims 
file, there are no private medical reports of record.  The RO 
should obtain these records and associate them with the 
veteran's claims file. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
   
While the veteran was afforded a VA examination in February 
2000, the examiner did not have the benefit of review of all 
the veteran's pertinent treatment records. Therefore, the 
examination is inadequate for determining the claim on appeal 
and thus, the veteran should be afforded an additional 
ophthalmology examination addressing her status post 
excision, foreign body, left eye with resulting cataract and 
loss of visual acuity.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A).  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO must ensure that copies of all 
current and relevant records of treatment 
for status post excision, foreign body, 
left eye with resulting cataract and loss 
of visual acuity, are included in the 
claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA ophthalmology 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran, 
to include any treatment records obtained 
in accordance with numbered paragraphs 
above.  The examiner should specifically 
answer the following questions.

a. The examiner is requested to 
state whether the service 
connected disability, status post 
excision, foreign body, left eye 
with resulting cataract, results 
in impairment of central visual 
acuity or field loss, pain, rest-
requirements, or episodic 
incapacity.

b. If the aforementioned service 
connected disability results in 
impairment of field vision, the 
examiner is specifically 
requested to state his/her 
findings in terms consistent with 
the Goldman Chart, to include 
responses to whether or not the 
veteran has: homonymous 
hemianopsia; bilateral visual 
field loss of her temporal half; 
bilateral visual field loss of 
her nasal half; and the degree of 
concentric contraction of her 
visual fields. 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
status post excision, foreign body, left 
eye with resulting cataract and loss of 
visual acuity.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, she should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




